Citation Nr: 0934503	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  07-25 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to secondary service connection for a kidney 
disorder.

2.  Entitlement to secondary service connection for 
hypertension.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
pseudofolliculitis barbae.  

4.  Entitlement to a compensable evaluation for Crohn's 
disease. 

5.  Entitlement to special monthly compensation (SMC) by 
reason of the need for regular aid and attendance of another 
person or by reason of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Ms. F.C.


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from February 
1992 to May 1994.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from an April 2006 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  

In June 2009, the Veteran appeared before the undersigned 
Acting Veterans Law Judge and gave testimony in support of 
his claim.  

The issues of entitlement to secondary service connection for 
a kidney disorder and for hypertension are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In June 1995, the RO denied service connection for 
pseudofolliculitis barbae.  The RO informed the Veteran that 
same month.  He did not timely disagree.  

2.  Evidence received since the June 1995 denial on the issue 
of entitlement to service connection for pseudofolliculitis 
barbae does not relate to an unestablished fact necessary to 
substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim.  

3.  The Veteran's Crohn's disease is not productive of 
moderate impairment with infrequent exacerbations.  

4.  The Veteran is service-connected for Crohn's disease 
which is rated as noncompensable.  His combined evaluation 
for compensation purposes is 0 percent. 

5.  The Veteran does not require the assistance of another 
person in meeting his daily needs such as dressing, food 
preparation, and keeping himself ordinarily clean, nor is he 
unable to protect himself from the hazards and dangers of his 
daily environment due to his service-connected disability.  

6.  The Veteran does not have a single service-connected 
disability rated at 100 percent disabling with additional 
service-connected disability or disabilities independently 
ratable at 60 percent, nor is he shown to be substantially 
confined to his home by reason of his service-connected 
disability.  


CONCLUSIONS OF LAW

1.  The June 1995 RO decision that denied service connection 
for pseudofolliculitis barbae is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2008).  

2.  New and material evidence has not been received to reopen 
the claim for service connection for pseudofolliculitis 
barbae.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).  

3.  The criteria for a compensable rating for Crohn's disease 
are not met. 38 U.S.C.A. § 1155, 5102, 5103, 5103A (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.10, 4.14, 
4.25, 4.41, 4.114, Diagnostic Code 7323 (2008).

4.  The criteria for SMC by reason of the need for regular 
aid and attendance of another person or due to being 
housebound have not been met. 38 U.S.C.A. §§ 1114, 1502, 
1521, 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.350, 3.352 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

As to the new and material evidence claim, in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals 
for Veterans Claims clarified VA's duty to notify in the 
context of claims to reopen.  With respect to such claims, VA 
must both notify a claimant of the evidence and information 
that is necessary to reopen the claim and notify the claimant 
of the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
that is being sought.  To satisfy this requirement, the 
Secretary is required to look at the bases for the denial in 
the prior decision and to provide the claimant with a notice 
letter that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  Here the Veteran received a notice letter in August 
2005 that complies with the Court's holding in Kent, supra, 
in that it included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection for and information concerning why the claim was 
previously denied by the RO.   Consequently, the Board finds 
that adequate notice has been provided, as the Veteran was 
informed of what evidence was necessary to substantiate the 
elements required to establish this claim for service 
connection which was found insufficient in the previous 
denial.  

As to the claim regarding service connection the VCAA duty to 
notify was satisfied by way of an August 2005 letter sent to 
the Veteran that fully addressed all notice elements and was 
sent prior to the initial RO decision in this matter.  The 
letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  A notice letter regarding the claim 
for SMC was sent to the Veteran in December 2005 which 
satisfied the duty to notify and was sent prior to the 
initial RO decision in this matter.  

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
August 2005, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.  

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in March 2006.  
Any questions as to the appropriate effective date to be 
assigned are moot as the claim has been denied.  

In this case, the Veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, the August 2005 VCAA letter requested that he 
submit all evidence in his possession that would indicate 
that his Crohn's disease had worsened in severity, including 
medical evidence and statements from other individuals with 
descriptions of his symptoms.  Additionally, a July 2007 
statement of the case (SOC) informed him of the specific 
rating criteria used for the evaluation of his claim.  The 
SOC advised him of the rating considerations of 38 C.F.R. 
§ 4.1, explaining that the percentage ratings assigned are 
based upon the average impairment capacity resulting from 
injuries and diseases and their residual conditions in civil 
occupations, and also presented him with the diagnostic codes 
used to evaluate Crohn's disease.   Based on the evidence 
above, the Veteran can be expected to understand what was 
needed to support his claim.  

Moreover, the Veteran demonstrated actual knowledge of what 
was needed to support his claim his statements.  
Specifically, during the VA examination in March 2006, he 
discussed the signs and symptoms of his disability including 
the impact that the disability had on his daily life.  For 
example, he described having nausea and stomach pain.  He 
reported that he was not taking medication but was on a 
special diet. These statements demonstrate his actual 
knowledge in understanding of the information necessary to 
support his claim for an increased rating.   Based on the 
above, the notice deficiencies do not affect the essential 
fairness of the adjudication.  Therefore, the presumption of 
prejudice is rebutted.  For this reason, no further 
development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

As to the new and material evidence claim, the Board finds 
that the duty to assist provisions of the VCAA have been 
fulfilled with respect to the Veteran's application to reopen 
the previously denied claim for service connection for 
pseudofolliculitis barbae.  All available relevant treatment 
records adequately identified by the Veteran have been 
obtained and associated with his claims folder.  
The Board acknowledges that the Veteran has not been accorded 
a pertinent VA examination during the current appeal.  The 
Board finds, however, that a VA examination is not needed to 
consider whether the Veteran has submitted new and material 
evidence.  Rather, the Board is required to review all the 
evidence submitted to the claims file since the last final 
denial.  Such review has been accomplished, as will be 
discussed in further detail in the following decision.  

There is no suggestion in the current record that additional 
relevant evidence exists and can be procured.  Consequently, 
the Board concludes that no further evidentiary development 
of this issue is required.  See, Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (which holds that strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case and that such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran).  See 
also, Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (which 
holds that remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).  Thus, the Board will proceed 
to consider this claim, based on the evidence of record.  

As to the remaining claims, the RO has obtained VA outpatient 
treatment records.  And the Veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Acting Veterans Law Judge in June 
2009.  Further VA examinations were conducted for the 
disorders addressed below.  Therefore, the available records 
and medical evidence have been obtained in order to make 
adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

To reopen a previously denied Board decision, or an RO 
decision that has become final, new and material evidence 
must be received.  38 U.S.C.A. §§ 5108, 7104, 7105; 38 C.F.R. 
3.156(a).  Regardless of the RO's actions, the Board must 
make an independent determination on whether new and material 
evidence has been submitted.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis will be evaluated in the 
context of the entire record. Evans v. Brown, 9 Vet. App. 273 
(1996).  In determining whether evidence is new and material, 
the credibility of the evidence is generally presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers, that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened.  "Material" evidence means existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim. See Evans v. Brown, 9 Vet. App. 
273, 283 (1996); 38 C.F.R. § 3.156.  

In June 1995, the RO denied service connection for 
pseudofolliculits barbae, and so informed the Veteran in that 
same month.  He did not timely disagree.  The June 1995 
decision is final.  See 38 U.S.C.A. § 7105 (West 2002); § 
20.1103 (2008).  

The evidence of record at the time of the June 1995 RO 
determination consisted of the Veteran's service treatment 
records, and a July 1994 VA examination report.  The service 
treatment records showed no complaints, findings, or 
treatment for pseudofolliculits barbae.  The VA examination 
report did not refer to the disorder.  The RO denied the 
claim for service connection in June 1995, and the notice 
letter sent that same month told the Veteran that the claim 
was denied since the evidence did not show treatment for 
pseudofolliculits barbae in service. 

Evidence added to the record since the March 1995 decision 
denying service connection for pseudofolliculits barbae 
consists of private medical records dated from 2004 to 2008 
and VA records dated from 2005.  None of the records refer to 
pseudofolliculits barbae.  Also testimony provided by the 
Veteran and his caregiver at a hearing before the undersigned 
as been added to the record.  He related his complaints about 
the disorder and that he had not received treatment for 
pseudofolliculits barbae.  His caretaker noted that the 
Veteran bled when he shaved.  

The hearing testimony is new since as it was not previously 
of record; however, it is not material to the claim as it is 
cumulative of contentions previously of record.  The private 
records and the VA treatment records do not relate to 
pseudofolliculits barbae, and are not material to the claim.  
The evidence by itself or when considered with previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim, that is, a current 
diagnosis, inservice treatment or the possibility that the 
disorder is related to service.  It thus does not raise a 
reasonable possibility of substantiating the claim.  

Accordingly, the Board finds that the evidence received 
subsequent to June 1995 is not new and material and cannot 
serve to reopen the Veteran's claim for service connection 
for pseudofolliculits barbae.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2008).

Increased Evaluation

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the  
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt  
regarding the extent of the disability in the Veteran's  
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In every instance where the 
schedule does not provide a noncompensable evaluation for a 
diagnostic code, a noncompensable evaluation will be assigned 
when the requirements for a compensable evaluation are not 
met. 38 C.F.R. § 4.31 (2008).  

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v.  
Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the Veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the 
relevant temporal focus for adjudicating an increased rating 
claim is on the evidence establishing the state of the 
disability from the time period one year before the claim was 
filed until a final decision is issued.  Hart v. Mansfield, 
No. 05-2424, 2007 WL 4098218 (Vet. App. Nov. 19, 2007).  
Thus, staged ratings may be assigned if the severity of the 
disability changes during the relevant rating period.  

The Veteran claims that a higher rating is warranted for his 
service connected Crohn's disease.  The Board notes that a 
specific Diagnostic Code in the VA Rating Schedule does not 
exist for Crohn's disease.  As such, the Veteran's disability 
has been rated by analogy.  Unlisted conditions are rated by 
analogy to a listed condition with similarly affected 
functions, anatomical localization, and symptomatology.  38 
C.F.R. § 4.20 (2008).  His disorder is rated as 
noncompensable under DC 7323.  Diagnostic Code 7323 provides 
ratings for ulcerative colitis.  Moderate ulcerative colitis, 
with infrequent exacerbations, is rated 10 percent disabling.  
Moderately severe ulcerative colitis, with frequent 
exacerbations, is rated 30 percent disabling.  Severe 
ulcerative colitis, with numerous attacks a year and 
malnutrition, the health only fair during remissions, is 
rated 60 percent disabling.  Pronounced ulcerative colitis, 
resulting in marked malnutrition, anemia, and general 
debility, or with serious complication as liver abscess, is 
rated 100 percent disabling.  38 C.F.R. § 4.114 (2008).

The Board observes that the word "moderate" or "severe" are 
not defined in the VA Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just".  See 38 C.F.R. § 4.6 (2008).  It should also be noted 
that use of terminology such as "severe" by VA examiners and 
other medical professionals, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2008).

Ratings under Diagnostic Codes 7301 to 7329 may not be 
combined with each other.  A single rating is assigned under 
the Diagnostic Code that reflects the predominant disability 
picture, with elevation to the next higher rating where the 
severity of the overall disability warrants such elevation. 
38 C.F.R. § 4.114.

Diagnostic Code 7319 provides ratings for irritable colon 
syndrome (spastic colitis, mucous colitis, etc.).  Mild 
irritable colon syndrome, with disturbances of bowel function 
with occasional episodes of abdominal distress, is rated 
noncompensable (0 percent) disabling.  Moderate irritable 
colon syndrome, with frequent episodes of bowel disturbance 
with abdominal distress, is rated 10 percent disabling.  
Severe irritable colon syndrome, with diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress, is rated 30 percent disabling.  
38 C.F.R. § 4.114.  

Under Diagnostic Code 7301, for peritoneal adhesions, 
moderate peritoneal adhesions, with pulling pain on 
attempting to work or aggravated by movements of the body, or 
occasional episodes of colic pain, nausea, constipation 
(perhaps alternating with diarrhea) or abdominal distension, 
warrant a 10 percent rating.  Where moderately severe, with 
partial obstruction manifested by delayed motility of barium 
meal and less frequent and less prolonged episodes of pain, a 
30 percent evaluation is assigned.  Where the adhesions are 
severe, with definite partial obstruction shown by x-ray, 
with frequent and prolonged episodes of severe colic 
distension, nausea or vomiting, following severe peritonitis, 
ruptured appendix, perforated ulcer, or operation with 
drainage, a 50 percent evaluation is warranted.  38 C.F.R. § 
4.114, Diagnostic Code 7301.  

Private medical records dated from 2004 to 2008 and VA 
records dated from 2005 have been reviewed, and are negative 
for treatment related to Crohn's disease.  In September 2005, 
it was noted that the Veteran's Crohn's disease was in 
remission.  

The record shows that the Veteran was examined by VA in March 
2006.  It was noted that since the Veteran had a fistula 
operation in 1996, his Crohn's disease has been in general 
remission with no specific symptoms.  It was noted that he 
had been closely followed by his physicians and that at the 
present time there was no diarrhea, no presence of blood in 
the stool, no cramping in the abdomen and that his weight had 
remained stable at around 225 pounds.  Examination of the 
abdomen showed no masses, tenderness, or organomegaly.  Scars 
were noted, with no signs of inflammation or tenderness.  
There were no signs of fistula or inflammation on examination 
of the anal area.  The diagnosis was Crohn's disease, in 
remission at present.  

The Board finds that the Veteran's Crohn's disease is not 
productive of a higher rating under any of the applicable 
diagnostic codes.  There is no showing of mild disturbance of 
bowel functions (DC 7319); peritoneal adhesions (Code 7301); 
or moderate colitis (DCD 7323).  Therefore, the Board finds 
that the medical evidence is against the Veteran's claim for 
an increased evaluation, and that findings indicative of a 
compensable rating for Crohn's disease are not supported by 
the record at anytime during the appeal period.  

A separate rating for scars is not warranted as the Veteran's 
scars have been described as having no inflammation or 
tenderness.  See 38 C.F.R. § 4.118, Diagnostic Codes 7802, 
7803, 7804 (2008); see Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  

There is no evidence that the manifestations of the Veteran's 
service-connected Crohn's disease are unusual or exceptional 
to demonstrate that the rating schedule is inadequate for 
determining the proper level of disability with respect to 
these disorders.  Therefore, the Board finds that the 
criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. 
Peake, 22 Vet. App. 111 (2008); see also Bagwell v. Brown, 9 
Vet. App. 237 (1996).

SMC

Special monthly compensation benefits are payable to a 
Veteran who needs regular aid and attendance. 38 U.S.C.A. § 
1114(l) (West 2002); 38 C.F.R. § 3.350(b)(3) (2008).  The 
criteria for establishing the need for aid and attendance is 
set forth in 38 C.F.R. § 3.352(a).

Specifically, the provisions of § 3.352(a) include whether a 
Veteran is unable to dress or undress himself, or to keep  
himself ordinarily clean and presentable; whether he requires 
frequent adjustment of any special prosthetic or orthopedic 
appliances with the aid of another; inability to feed 
himself; inability to attend to the wants of nature; or 
incapacity, physical or mental, that requires assistance on a 
regular basis to protect himself from hazards or dangers 
incident to his daily environment.  "Bedridden" will be a 
proper basis for the determination under this section.  

For the purposes of this section, "bedridden" constitutes a 
condition which through its essential character actually 
requires that an individual remain in bed. The fact that a 
Veteran has voluntarily taken to bed or that a physician has 
prescribed bed rest for a lesser or greater portion of the 
day will not suffice.  It is only necessary that the evidence 
establish he is so helpless as to need regular aid and 
attendance not that there be a constant need.  

Although the appellant need not show all of the disabling 
conditions identified in 38 C.F.R. § 3.352(a) to establish 
entitlement to aid and attendance, the U.S. Court of Appeals 
for Veterans Claims has held that it is logical to infer 
there is a threshold requirement that "at least one of the  
enumerated factors be present."  See Turco v. Brown, 9 Vet.  
App. 222, 224 (1996).

Special monthly compensation also is payable where a Veteran 
has a single service-connected disability rated as 100 
percent and, (1) he or she has additional service-connected 
disability or disabilities independently ratable at 60 
percent, separate and distinct from the 100 percent service-
connected disability and involving different anatomical 
segments or bodily systems, or (2) he or she is permanently 
housebound by reason of service-connected disability or 
disabilities.  

This requirement is met when a Veteran is substantially 
confined as a direct result of service-connected disabilities 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime. 38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 
3.350(i) (2008).  

After review of the evidence of record, the Board finds that 
entitlement to additional compensation on the basis of the 
need for aid and attendance or due to housebound status has 
not been established.  Specifically, while the Board 
recognizes the severity of the Veteran's multiple 
disabilities and their impact upon his life, the criteria for 
granting SMC benefits are quite specific.  That is, the need 
for additional compensation must be due to his service-
connected disability. 

The Veteran's only service-connected disability is Crohn's 
disease, rated as noncompensable.  His combined evaluation 
for compensation purposes is 0 percent.  In an Aid and 
Attendance examination of the Veteran dated in September 
2005, the examiner noted that the Veteran was not bedridden, 
could dress unassisted, could bathe unassisted, could eat 
unassisted, could go to the bathroom unassisted and could 
walk in and out of the home unassisted.  He checked "no" as 
to whether the Veteran required aid and attendance of another 
person to protect him from the hazards of daily living due to 
diagnosed disabilities.  The examiner found that the Veteran 
had weakness due to chronic renal failure, anemia, 
hypertension and high cholesterol.  

In an August 2005 attendant affividavit, a health care 
provider (Ms. F.C.) indicated that she provided the Veteran 
with assistance with bathing, standing and sitting, eating, 
and taking medications.  She stated that she prepared meals, 
washed clothes, and house cleaned.  

On VA examination in March 2006, the examiner stated that the 
Veteran requires help at home to take care of his room and 
activities requiring mild to heavy exercise, being able to 
visit his physician, etc.  He stated that the condition that 
makes this necessary is the end stage renal disease that he 
presents.  

At his hearing before the undersigned in June 2009, the 
Veteran stated that he was tired all the time and things were 
hard for him to do.  His care taker stated that she cleans 
and cooks for the Veteran, helps him with his finances, and 
manages his medicine.  She stated that he could use the 
bathroom, bathe and dress himself.  

Under the regulations, the Board may consider only the 
Veteran's service-connected disability in addressing whether 
he is entitled to special monthly compensation.  He is only 
service-connected for Crohn's disease.  This disorder is 
rated as noncompensable and is shown to be asymptomatic.  The 
medical evidence does not establish that he requires aid and 
attendance by reason of his service- connected disability. 

The Aid and Attendance examiner specifically noted that the 
Veteran did not require aid and attendance.  Although the 
March 2006 physician determined that he requires some care, 
he attributed this to a nonservice-connected disorder, and 
the care noted was limited to duties not sufficient to 
qualify for aid and attendance.  In essence, the evidence of 
record does not indicate that he needs assistance attributed 
to his service-connected disorder.  

In view of these findings, the Board concludes that his 
Crohn's disease is not shown by the  evidence to debilitate 
him to such an extent that he requires the regular aid and 
attendance of another person as specified  by the criteria in 
38 C.F.R. § 3.352(a).  Accordingly, the evidence does not 
support entitlement to SMC based on the need for regular aid 
and attendance. 

Next, with respect to housebound benefits, the Veteran does 
not meet the threshold criteria of having a service-connected 
disability rated at 100 percent or any other additional 
service-connected disability or disabilities independently 
ratable at 60 percent.  As noted above, he is only service-
connected for Crohn's disease rated as noncompensable, for a 
combined rating of 0 percent.  Accordingly, entitlement to 
special monthly compensation on the basis of being housebound 
is not warranted.  
 
In sum, the evidence does not support the Veteran's claim for 
SMC by reason of the need for regular aid and attendance of 
another person or by reason of being housebound.  In 
conclusion, the Board finds that equipoise is not shown, and 
the benefit of the doubt rule does not apply.  As the weight 
of the evidence is against the claim for entitlement to SMC, 
the Board is unable to grant the benefits sought. 


ORDER

New and material evidence has not been received and the claim 
for service connection for pseudofolliculitis barbae is not 
reopened.  

A higher compensable rating for Crohn's disease is denied. 

Special monthly compensation (SMC) by reason of the need for 
regular aid and attendance of another person or by reason of 
being housebound is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran seeks secondary service connection for a kidney 
disorder and for hypertension.  He was examined by VA in 
March 2006 and at that time the examiner offered an opinion 
regarding the etiology of both disorders to the extent that 
they may be related to his service-connected Crohn's disease.  
The Veteran has testified that he is claiming secondary 
service connection for these disorders not as directly 
related to his service-connected Crohn's disease, but due to 
medication prescribed for his service-connected disorder.  He 
has indicated that the medications caused his kidney disorder 
and that his kidney disorder caused his hypertension.  The 
Veteran has been diagnosed with a kidney disorder and with 
hypertension.  The March 2006 VA examiner did not address 
whether there is a relationship with the Veteran's 
medications for service connected Crohn's disease and either 
his kidney disease or his hypertension.  As such a remand for 
an addendum to the examination report is necessary. 

Accordingly, the case is REMANDED for the following action:

1. Request that the March 2006 VA 
examiner review the claims file and offer 
an addendum opinion regarding the 
etiology of the Veteran's kidney disorder 
and his hypertension.  The examiner 
should offer an opinion as to the 
etiology of the Veteran's kidney disorder 
and his hypertension to include whether 
it is at least as likely as not (a 50 
percent probability or greater) that the 
Veteran's kidney disorder/and or his 
hypertension are due to the medications 
he was taking for his Crohn's disease.  A 
complete rationale must be provided for 
all opinions and conclusions reached.  If 
the March 2006 examiner is not available 
to provide an additional report, make 
arrangements for the file to be reviewed 
by another examiner who should be 
requested to supply the requested 
addendum opinion.  If further examination 
of the Veteran is necessary to provide 
the requested opinion, the Veteran should 
be scheduled for an additional 
examination, and he should be notified 
that it is his responsibility to report 
for any examination scheduled, and to 
cooperate in the development of the case, 
and that the consequences of failure to 
report for a VA examination without good 
cause may include denial of the claim.  
See 38 C.F.R. §§ 3.158 and 3.655 (2008).  

2.  Then readjudicate the claims.   If 
the benefits sought on appeal are not 
granted, issue a supplemental statement 
of the case (SSOC) and give the Veteran 
and his representative an appropriate 
amount of time to respond to it before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



	
______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


